Case: 20-40395      Document: 00515639983         Page: 1     Date Filed: 11/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 16, 2020
                                  No. 20-40395
                               Conference Calendar                      Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Manriquez-Sanchez, also known as Uriel Sanchez-
   Sanchez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:18-CR-145-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Manriquez-
   Sanchez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40395     Document: 00515639983           Page: 2   Date Filed: 11/16/2020




                                    No. 20-40395


   F.3d 229 (5th Cir. 2011). Manriquez-Sanchez has filed a response. The
   record is not sufficiently developed to allow us to make a fair evaluation of
   Manriquez-Sanchez’s claims of ineffective assistance of counsel; we
   therefore decline to consider the claims without prejudice to collateral
   review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Manriquez-Sanchez’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2